02-11-374-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00374-CR
 
 



Dewey Charles Behrens


 


APPELLANT




 
V.
 




THE
  STATE OF TEXAS


 


STATE



 
 
----------
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Dewey Charles Behrens filed a notice of appeal from the trial court’s pretrial
order denying his special plea of double jeopardy.  The State filed a motion to
dismiss the appeal, arguing that we lack jurisdiction.  We do not have
jurisdiction over an interlocutory appeal from the denial of a special plea of
double jeopardy.  Ex parte Apolinar, 820 S.W.2d 792, 793–94 (Tex.
Crim. App. 1991); White v. State, No. 02-11-00015-CR, 2011 WL 582665, at
*1 (Tex. App.—Fort Worth Feb. 17, 2011, no pet.) (mem. op., not designated for
publication) (“While a criminal defendant may file a special plea in order to
assert a claim of former jeopardy, . . . there is no
statutory provision which grants us jurisdiction to review the denial of a
special plea before a final judgment has been rendered.”).  Accordingly, we grant
the State’s motion to dismiss and dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 1, 2012




[1]See Tex. R. App. P. 47.4.